DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 3-15, 19 and 21-24 are pending in the application.  Claims 2, 16-18 and 20 have been cancelled.  Claims 11-15 and 19 are withdrawn from consideration due to Applicant’s elections. 
Amendments to claims 1, 3-10 and 21-24, filed on 1/19/2021, have been entered in the above-identified application. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the plenum.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations “a coated ceiling tile comprising: a fibrous panel,” “the fibrous panel having a cured coating layer disposed on the backing side of the panel,” and “the fibrous panel is a ceiling tile.”  It is unclear if the coated ceiling tile comprises one or two coatings (e.g., if the coated ceiling tile is provided by the fibrous panel having a cured coating layer or not).  For the purpose of examination, the claimed limitations are interpreted as being met by one coating.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kajander (US PGPUB US 2005/0181693) in view of Bosco et al. (US Patent No. 5,164,003).

Regarding claims 1 and 4-5, Kajander teaches coated fibrous mats that can be used to face products like gypsum board, insulation boards or blankets in laminates (Abstract, [0018] and [0057]-[0058]).  Kajander teaches that the mat contains a major portion of non-cellulosic fibers and a minor portion of cured resinous binder (Abstract).  Kajander teaches that the exposed surface coating is comprised of one or more of a clay, a filler and a polymeric binder (see Abstract and [0010]).  Kajander teaches that the coating preferably, but not necessarily, contains a binder material like one or more of a conventional polymer binder and can contain other fillers and other binders including inorganic binders like colloidal silica, Portland cement, sodium silicates, etc. ([0010]). 

With regard to the claimed limitation of a fibrous panel comprising a mineral wool fiber and a starch, Kajander teaches that it is known to make nonwoven mats from glass fibers, and 

Kajander does not explicitly disclose that the coating is cured and comprises 10-50 vol.% inorganic binder, based on the total volume of the dry coating, and 50-90 vol.% inorganic filler, based on the total volume of the dry coating.  

However, Bosco et al. (“Bosco”) teaches a curable silica-based coating for coating glass, metal, ceramic and plastic surfaces (Abstract).  Bosco teaches that the coating generally comprises a binder and a filler (Abstract).  Bosco teaches that the binder includes four main ingredients: an alkali metal silicate such as potassium silicate, sodium silicate or lithium silicate; silica gel; a cross-linking agent; and water (col. 3 lines 37-51).  Bosco teaches that the coating is formed by combining a binder, filler, and, in some cases, active ingredients, wherein the volume percent of the binder is between 15 and 88%, and the volume percent of the filler is between 12 and 80% (preferred concentration ranges for the filler include 75-80%, 45-50%, and 18-24%) (col. 3 lines 17-26).  The fillers include dichromium trioxide, clay, wollastonite, talc and alumina/silica microspheres (see Abstract and col. 6).  Bosco teaches that, after curing, the binder forms an amorphous layer that binds the fillers to the surface (Abstract).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the coating of Kajander with a cured coating of a binder comprising an alkali metal silicate (such as potassium silicate, sodium silicate or lithium silicate), and with a volume percent of binder between 15 and 88% and a volume percent of filler between 12 and 80% (e.g., preferably 75-80%), in order to obtain non-toxic coatings that protect glass, ceramic 

With regard to the claimed limitations “a ceiling tile” and “the backing side is directed to the plenum above the fibrous panel in a suspended ceiling tile system,” Kajander teaches that the coated fibrous mats can be used to face products like gypsum board, insulation boards.  Thus, it the examiner’s position that the coated fibrous mats of modified Kajander meet the claimed limitations.  In this regard, the examiner notes the coated fibrous mats would be capable of being directed to a plenum as claimed. 

Regarding claims 3, 8 and 21, the examiner notes that claim 21 in interpreted in light of paragraph [0021] of applicant’s published specification (US 2018/0079691 A1).  As noted above, Kajander teaches that the coating preferably, but not necessarily, contains a binder material like one or more of a conventional polymer binder and can contain other fillers and other binders including inorganic binders like colloidal silica, Portland cement, sodium silicates, etc. ([0010] and [0044]).  Bosco teaches a coating wherein the volume percent of a binder comprising alkali metal silicates such as sodium silicate is between 15 and 88%, and the volume percent of filler is between 12 and 80% (col. 3 lines 16-26 and claims 6-7).

Regarding claims 6-7 and 9, as noted above, Kajander teaches inorganic binders like sodium silicates ([0010] and [0046]), and Bosco teaches a binder that comprises an alkali metal silicate such as sodium silicate (col. 3 lines 37-51).  Kajander teaches that preferred fillers are a combination of ground limestone (which the examiner notes is predominantly calcium carbonate) and clay ([0010]).  Kajander teaches that the clay is preferably a kaolin or ball clay 

Bosco teaches that typical fillers include clay, wollastonite, nepheline senate, talc, flint, ceramic fibers, metallic fibers, ceramic microspheres, glass microspheres, cerium dioxide, and dichromium trioxide (Abstract).

Regarding claim 10, Kajander teaches a coating slurry (claims 14 and 19).  Bosco teaches an aqueous suspension, and also teaches incorporating metal oxides in surfactant/chelating agents (see Abstract and col. 5 lines 6-23).

Regarding claim 22, Kajander teaches that for coated mats for gypsum board and the like, it is preferred that the pore size of the substrate mat on the uncoated surface be large enough for the desired degree of penetration of wet gypsum slurry to achieve good bonding of the coated mat to the gypsum board and the like in the use of the mat to make these type of laminates by known processes ([0029]; also see [0018] and [0057]-[0058]).  Thus, the examiner notes that at least a portion of a core of the resulting laminate would comprise gypsum, which is a hydrate of calcium sulfate. 


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kajander (US PGPUB US 2005/0181693) in view of Bosco et al. (US Patent No. 5,164,003), as applied to claim 1 above, further in view of Rathenow et al. (US PGPUB 2011/0306255).
Regarding claims 23-24, Kajander in view of Bosco remains as applied above.
Kajander in view of Bosco does not explicitly disclose the panel further comprising a backing layer in contact with the backing side, wherein the backing layer comprises unbleached paper, bleached paper, or kraft/aluminum foil.
However, Rathenow teaches a composition including an acid-stable inorganic binder and fibers, wherein the inorganic binder comprises water glass (Abstract).  The fiber material is present as a weave and/or knit and/or scrim and/or net and/or fibrous nonwoven web and/or as hollow fibers (Abstract).  Rathenow also teaches the incorporation of paper combined with (or among) the fiber layers (see Abstract and [0021]).  Rathenow teaches that the composition may form board structures and may have insulating properties ([0031]-[0033] and [0043]-[0044]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibrous mats of Kajander in view of Bosco with additional layers such as a weave, knit, scrim net and/or paper in order to obtain structures that have a favorable strength-to-weight ratio and can be made with very delicate geometries for use in structural and civil engineering (e.g., for use as insulation), as taught by Rathenow (see Abstract, [0021], [0031]-[0033] and [0043]-[0044]). 


Response to Arguments

Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Contention (1): Applicant contends that Kajander entirely fails to appreciate the aforementioned problem of sagging in ceiling tiles, let alone provide any hint to arrive at the solution of a coated ceiling tile comprising a cured metal silicate coating layer on the backing side of the ceiling tile, i.e., the side directed to the plenum above the ceiling tile in a suspended ceiling tile system, according to the claims.
Regarding this contention, the examiner notes that claim 1 recites the limitation “the fibrous panel having a cured coating layer disposed on the backing side of the panel.”  In the examiner’s view, this limitation is met by Kajander’s teaching of a surface coating binders such  Kajander teaches that the coated fibrous mats can be used to face products like gypsum board, insulation boards.  Thus, in the examiner’s view, the claimed limitations are met because the face products of Kajander would be capable of being directed to a plenum as claimed.  In this regard, the examiner notes that the claim is not interpreted as requiring attachment to a plenum, but is instead is interpreted as an intended used limitation.

Contention (2): Applicant contends that one of ordinary skill in the art would not have been motivated to modify Kajander in view of Bosco as proposed by the Office.

Regarding this contention, Kajander and Bosco are both directed to coatings comprising sodium silicates that are useful for coating applications of glass substrates. In the examiner’s view, one having ordinary skill in the art would have been motivated to modify the coatings of Kajander with the volume ratios disclosed by Bosco in order to obtain any of the variety of benefits taught by Bosco, including as non-toxic coatings that protect glass, ceramic and/or polymer surfaces against wear and corrosion, and further in order to adjust properties of the substrate (e.g., thermal expansion, surface lubricity, abrasion resistance and/or chemical resistance), as taught by Bosco.

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789